  Case 6:19-cv-01571-RBD-GJK Document 1 Filed 08/20/19 Page 1 of 4 PageID 1



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

 DAYLIN PARKER,

       Plaintiff,

 vs.                                                   CASE NO.:

 GREEN MOUNTAIN SPECIALTIES CORP,
 a Florida Profit Corporation,

    Defendant.
 _______________________________________/

                                              COMPLAINT

          Plaintiff, DAYLIN PARKER, by and through his undersigned counsel, and sues the

Defendant, GREEN MOUNTAIN SPECIALTIES CORP, a Florida Profit Corporation, and alleges

as follows:

                                     JURISDICTION AND VENUE

          I.        Jurisdiction of this Court is invoked pursuant to the Fair Labor Standards Act of

1938, as amended, 29 U.S.C. § 201, et seq.

          2.        Venue lies within United States District Court for the Middle District of Florida,

Orlando Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. 139l(b).

                                                 PARTIES

          3.        Plaintiff, DAYLIN PARKER ("PARKER"), is a resident of Pinellas County, Florida

at all times material and worked for Defendant in this Judicial District during the applicable statute

of limitations.
   Case 6:19-cv-01571-RBD-GJK Document 1 Filed 08/20/19 Page 2 of 4 PageID 2




        4.      Defendant, GREEN MOUNTAIN SPECIALTIES CORP, is a Florida Profit

Corporation authorized and doing business in this Judicial District.

        5.        Defendant is an enterprise engaged in commerce as defined by 29 U.S.C. §

203(s)(l)(A).

        6.        Plaintiff was an employee of Defendant pursuant to 29 U.S.C. § 203(e)(l),

Defendant was Plaintiff's employer within the meaning of 29 U.S.C. § 203(d), and Defendant

employed Plaintiff within the meaning of 29 U.S.C. § 203(g).

                                    FACTUAL ALLEGATIONS

        7.        Plaintiff, DAYLIN PARKER, was employed with Defendant from approximately

January 8, 2019 to January 18, 2019 as a Laborer at the rate of $14.00 per hour.

        8.        As a laborer, Plaintiff worked in excess of 40 hours per work week. He was not

compensated by Defendant for any hours worked and for hours worked over 40 at a rate of time

and one half his regular hourly rate.

        9.        Plaintiff was not compensated for any hours worked for Defendant.

                                         COUNT I
                            (FAIR LABOR STANDARDS ACT - MINIMUM WAGE)

        10.     Plaintiff re-alleges paragraphs 1 through 9 as though set forth fully herein.

        11.     At all times material hereto, Plaintiff was paid a salary.

        12.     Plaintiff regularly made less than the minimum wage required to be paid to employees

under the FLSA.

        13.     At all times material, Defendant, GREEN MOUNTAIN SPECIALTIES CORP,

failed to comply with the FLSA, in that Plaintiff should have been paid at no less than the minimum

wage.

        14.     Defendants’ failure to pay Plaintiff the required wage was intentional and willful.
                                                    5
   Case 6:19-cv-01571-RBD-GJK Document 1 Filed 08/20/19 Page 3 of 4 PageID 3




          15.    As a direct and legal consequence of Defendants’ unlawful acts, Plaintiff has suffered

damages and has incurred, or will incur, costs and attorneys’ fees in the prosecution of this matter.

            WHEREFORE, Plaintiff, DAYLIN PARKER, respectfully requests all legal and equitable

 relief allowed by law including judgment against Defendant for overtime compensation, liquidated

 damages, prejudgment interest; payment of reasonable attorneys' fees and costs incurred in the

 prosecution of this claim and equitable relief declaring and mandating the cessation of Defendant's

 unlawful pay policy and such other relief as the court may deem just and proper.

                                      COUNT II
                       (FAIR LABOR STANDARD ACT – OVERTIME)

          16.    Plaintiff realleges paragraphs 1 through 9 as though set forth fully

herein.

          17.    The employment of Plaintiff provided for a forty (40) hour work week but

  throughout his respective employment Plaintiff was required to work and did work a

  substantial number of hours in excess of forty (40) hours per work week.

          18.    At all times material, Defendant failed to comply with 29 U.S.C. § 201 et seq., in

 that Plaintiff worked for Defendant in excess of the maximum hours provided by law, but no

 provision was made by Defendant to compensate Plaintiff at the rate of time and one-half his regular

 rate of pay for the hours worked over forty (40) in a work week.

          19.    Defendant's failure to pay Plaintiff the required overtime pay was intentional and

 willful.

          20.    As a direct and legal consequence of Defendant's unlawful acts, Plaintiff has suffered

 damages and has incurred, or will incur, costs and attorneys' fees in the prosecution of this matter.

            WHEREFORE, Plaintiff, DAYLIN PARKER, respectfully requests all legal and equitable


                                                     5
  Case 6:19-cv-01571-RBD-GJK Document 1 Filed 08/20/19 Page 4 of 4 PageID 4




relief allowed by law including judgment against Defendant for overtime compensation, liquidated

damages, prejudgment interest; payment of reasonable attorneys' fees and costs incurred in the

prosecution of this claim and equitable relief declaring and mandating the cessation of Defendant's

unlawful pay policy and such other relief as the court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

       21.     Plaintiff requests a jury trial on all issues so triable.

Dated this 20th day of August, 2019.


                                                FLORIN, GRAY, BOUZAS, OWENS, LLC

                                                /s/ Miguel Bouzas____________________
                                                MIGUEL BOUZAS, ESQUIRE
                                                Florida Bar No.: 48943
                                                Primary: miguel@fgbolaw.com
                                                Secondary: gina@fgbolaw.com
                                                WOLFGANG M. FLORIN, ESQUIRE
                                                Florida Bar No.: 907804
                                                wolfgang@fgbolaw.com
                                                16524 Pointe Village Drive,
                                                Suite 100
                                                Lutz, FL 33558
                                                Telephone (727) 254-5255
                                                Facsimile (727) 483-7942
                                                Attorneys for Plaintiff




                                                    5
